Citation Nr: 0313308	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  01-07 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to compensation for hepatitis under 38 U.S.C. § 
1151.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1942 to February 1946.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal of a May 2000 
rating decision of the Department of Veterans Affairs (VA) 
Albuquerque, New Mexico, Regional Office (RO).  In October 
2001, the Board issued a decision denying the veteran's 
claim.  He appealed the denial to the United States Court of 
Appeals for Veterans Claims (Court).  In October 2002, the 
Court vacated the Board's decision and remanded the claim to 
the Board for further action consistent with the Court's 
Order.  In June 2003, the case was reassigned to the 
undersigned.


FINDING OF FACT

Competent evidence establishes that the veteran likely 
contracted hepatitis B as the result of a blood transfusion 
at a VA medical facility in December 1994; the contraction of 
hepatitis was not a foreseeable event.


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation 
under 38 U.S.C.A. § 1151 for hepatitis B (and its 
complications) are met.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.358 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

There was a significant change in the law during the course 
of this appeal.  On November 9, 2000, the President signed 
into law the Veteran's Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA have now been published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in the instant case.  See VAOPGCPREC 11-2000. 

Although the notice provided in this case may not fully 
satisfy the guidelines provided by the Court in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the Board finds that in 
light of the disposition below, any further notice would 
serve no useful purpose.  

Regarding the duty to assist, the RO has either obtained or 
attempted to obtain all identified medical records from the 
VA and private providers.  The evidence of record is 
sufficient to equitably address the matter at hand, and the 
veteran clearly is not prejudiced by the determination below.

Factual Background

The veteran was hospitalized at a VA facility in November and 
December 1994 for treatment of an abdominal aortic aneurysm.  
It was noted that the treatment included blood transfusions.

On VA examination in June 1997, the veteran reported his 1994 
surgery and blood transfusions.  He indicated that studies in 
January 1996 established a diagnosis of probable chronic 
hepatitis B.  He reported that VA physicians informed him 
that the 1994 blood transfusions were the probable cause of 
the hepatitis.  The examiner noted that the veteran was 
totally asymptomatic with the exception of some weight loss.  
He had never been jaundiced.  Lab work revealed that the 
veteran was positive for hepatitis B surface antigens and 
hepatitis B surface antibodies.  The pertinent diagnoses were 
probable chronic hepatitis B, severe peripheral neuropathy of 
undetermined etiology, chronic vasculitis of undetermined 
etiology and renal insufficiency.

In July 1999, the veteran submitted a claim for compensation 
under 38 U.S.C. § 1151, claiming that he had hepatitis B and 
hepatitis C as a result of contaminated blood products which 
he received at the time of his 1994 VA hospitalization.

VA outpatient treatment records reveal treatment for 
hepatitis beginning in May 1996.  A private physician 
reported in October 1999 that the veteran had end stage renal 
disease.

In a statement received in August 2000, the veteran reported 
that his first ever blood transfusion was in 1994 when he had 
surgery to repair an abdominal aortic aneurysm.  He was first 
informed he had hepatitis B in June 1996.

In January 2001, P.Z., M.D., a VA physician, reported that he 
had treated the veteran from 1996 to 1998.  Hepatitis B was 
diagnosed in 1997.  Doctor P.Z. reported that an attempt was 
made to determine the etiology of the hepatitis B.  Liver 
tests showed normal levels prior to 1994 and were not checked 
regularly from 1994 until development of symptoms of 
vasculitis in 1996.  Liver tests from 1996 revealed rising 
levels consistent with development of hepatitis.  The only 
risk factor identified was an abdominal aortic aneurysm 
repair in 1994, when the veteran received three units of 
blood.  It was noted that while the blood the veteran was 
given was screened for hepatitis, "some infected blood is not 
identified by the screening test."  The three donors of the 
blood the veteran received were traced. Only one had 
subsequent records, which were negative for hepatitis B.  The 
two other donors did not have subsequent records to review, 
and the blood donation center informed the doctor that no 
further tracing was possible.  The physician wrote that the 
two units of blood from the untraced donors "are the only 
identified risk for [the veteran's] Hepatitis B."

The RO arranged for a VA advisory opinion, which was dated in 
July 2001.  The reviewing physician reported that he was 
asked to determine the etiology of the veteran's hepatitis.  
He reviewed the veteran's medical records, and noted that 
liver function testing in 1993 was normal.  The veteran was 
not tested for hepatitis virus at that time and his history 
did not reveal any risk factors for hepatitis.  An abdominal 
aortic aneurysm was repaired on December 5, 1994, following 
which the veteran received a blood transfusion plus infusion 
of some blood products.  No illness was noted at the time of 
the surgery and no immediate changes were noted in liver 
function tests "although numerous tests of enzyme levels were 
performed."  On April 2, 1996, a test showed the veteran was 
positive for surface antigen to hepatitis B.  Another test in 
1999 confirmed a positive surface antigen to hepatitis B.  
The veteran did not have an antibody to the surface antigen, 
but it was not clear to the examiner if he was tested for 
such.  He was negative for hepatitis C, and there was no 
evidence the examiner indicating that he was ever positive 
for hepatitis C.  With regard as to whether the disease was 
due to contaminated blood, the examiner noted that all blood 
at the VA facility where the veteran had surgery was being 
tested for hepatitis B and hepatitis C for many years before 
he received his blood products.  The examiner noted that 
abnormalities of liver function which do resemble to some 
extent hepatitis C abnormalities began in 1997, three years 
after the operation.  It was also noted that the hepatitis C 
test was not positive.  The examiner opined that the 
hepatitis infection was "not temporally related to the 
surgery."  

Analysis

The veteran's claim for compensation under 38 U.S.C.A. § 1151 
was filed after the current version of that provision came 
into effect; thus, the claim is governed by the current 
version of the  law.  VAOPGCPREC 40-97.

Compensation shall be awarded for a qualifying additional 
disability of a veteran in the same manner as if the 
additional disability were service connected.  A disability 
is considered a qualifying additional disability under the 
law if it is not the result of the veteran's own willful 
misconduct and the disability was caused by VA hospital care, 
medical or surgical treatment, or examination, and the 
proximate cause of the disability was: 1) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
the hospital care, medical or surgical treatment, or 
examination; or 2) an event not reasonably foreseeable.  38 
U.S.C.A. § 1151.
The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 
3.358, provides, "Compensation is not payable for the 
necessary consequences of medical or surgical treatment or 
examination properly administered with the express or implied 
consent of the veteran, 'Necessary consequences' are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would in fact 
be administered."  38 C.F.R. § 3.358 (c)(3).

Medical evidence is required to establish a nexus between the 
claimed incident and the additional disability.  See Jones v. 
West, 12 Vet. App. 460 (1999).  The veteran, as a layman, is 
not competent to provide a medical opinion on this matter.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Medical evidence reasonably establishes that the veteran's 
hepatitis B resulted from his blood transfusions in 
conjunction with surgery at a VA facility in December 1994.  
The competent evidence regarding the etiology of the 
hepatitis consists essentially of two medical opinions (one 
pro, one con).  The Board finds the opinion of Dr. P.Z., the 
veteran's treating VA physician, the more probative of the 
two.  Dr. P.Z. thoroughly reviewed the claims file, and 
opined that the two units of blood administered in 1994 that 
could not be traced were the veteran's only identified risk 
factor for hepatitis.  A review of the claims file did not 
reveal any evidence suggesting otherwise.  

While the subsequent medical advisory opinion solicited by 
the RO discounts the 1994 transfusions as the likely etiology 
for the hepatitis (citing the fact that there was testing of 
blood for hepatitis when the veteran received his 
transfusions), that opinion does not provide any response or 
explanation for Dr. P.Z.'s statement that "some infected 
blood is not identified by the screening test"; nor does it 
explain away Dr. P.Z.'s notation that no other risk factors 
for hepatitis were identified.  

The analysis next progresses to consideration of whether or 
not the contraction of hepatitis B from a blood transfusion 
was a foreseeable event.  In that regard, the Board finds 
that the contraction of hepatitis in the face of screening 
for such disease could not reasonably be considered 
foreseeable.  

All the requirements for establishing entitlement to benefits 
under 38 U.S.C.A. § 1151 for hepatitis are met.  The evidence 
shows both that the veteran has disability as a result of VA 
treatment, and that the disability resulted from an 
unforeseeable event.  Accordingly, entitlement to 
compensation under 38 U.S.C.A. § 1151 for hepatitis B (and 
its complications) is established. 


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for 
hepatitis B (and its complications) is granted.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

